DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.

Response to Amendment
Acknowledgement is made of the amendment filed on 07/21/2021 in which claims 1, 8, 15, and 18 were amended. No other claims were added or canceled, therefore claims 1-20 are pending for examination below. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 6, 8, and 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] in view of Keith [US 5,462,439].
claims 1-2 and 6, Pryor teaches a vehicle charger for charging a battery of a vehicle [Fig. 1], the vehicle charger comprising: a controller onboard the vehicle [110 and or 114]; and a display electrically coupled to the controller and mounted within reach/view of a user seated within the vehicle [120]; wherein the controller is configured to supply power to the battery to charge the battery in a charging session [function of battery charging controller], the controller responsive to detection of an interruption in the supply of power to the vehicle charger [113; see also Fig. 3 step 130, a detection of the charging connector not plugged in is a detection of an interruption of power supply]; at least one of a group consisting of a transmitter and a receiver in the vehicle for communication with another controller remote from the vehicle [124/126]; configure to control power supply to the battery responsive to at least in part signals from another controller [par. 0023-0026; fleet charging management system]. However, Pryor fails to disclose displaying an indication of the interruption on the display is due to at least one selected from a group consisting of a change in a cost of power, demand surge, and a timed interruption or that the detection of interruption is before the battery has been fully charged.  
Keith teaches displaying that a supply of power has been interrupted responsive to detecting when the supply of power to the battery has been interrupted due to at least one selected from a group consisting of a change in a cost of power, demand surge, and a timed interruption [Fig. 16, see steps 461-462 which represent a timed interruption] and that the detection of interruption is before the battery has been fully charged [steps 461-462 occur before 464 which is battery being fully charged].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to further include on the user display the indication that the power supply is interrupted due to the timed interruption during the charging operation as taught by Keith, for 
 
With respect to claim 8,  Pryor discloses a method of charging a battery of a vehicle [Fig. 1], the method comprising: connecting a vehicular battery charger onboard the vehicle [110] to a source of power [104]; supplying power to the battery via the vehicular battery charger [implicit function of a battery charger]; detecting, by a controller of the vehicular battery charger, when the supply of power to the battery has been interrupted [113; see also Fig. 3 step 130, a detection of the charging connector not plugged in is a detection of an interruption of power supply]; and automatically displaying on a display within reach of a user seated in the vehicle an indicator [120]. However, Pryor fails to explicitly disclose displaying an indicator relating to the interruption of the power supply on the display and wherein the interruption is due to at least one selected from a group consisting of a change in a cost or power, a demand surge, and a timed interruption. 
Keith teaches charging batteries of electric vehicles wherein a detection of an interruption of power supply due to at least one selected from a group consisting of a change in a cost or power, a demand surge, and a timed interruption and further in which that detection of interruption is displayed on a display [Fig. 16, see steps 461-462 which represent a timed interruption]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to further include on the user display the indication that the power supply is interrupted due to the timed interruption as taught by Keith, for the benefit of allowing a user to quickly visually see that the charging system is not receiving charging power. 

With respect to claims 11-12, Pryor further discloses sending/receiving [par. 0023-0025], by at least one of a transmitter and receiver onboard the vehicle and electrically coupled to the controller, via 126].

Claims 3, 4, 9, 10, 15, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] and Keith [US 5,462,439], and further in view of Ambrosio et al. [US 2009/0313103].
With respect to claims 3-4, Pryor and Keith the displaying and detection being before the battery has been further charged as detailed above, and Ambrosio further teaches an electric vehicle charging system sending a wireless signal indicative of the interruption in the supply of power via the at least one of the group consisting of the transmitter and the receiver to the first controller [par. 0139 and also steps 1414/1420].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to send a status update to the fleet controller regarding an interruption of the vehicle recharging process as taught by Ambrosio for the benefit of allowing the fleet charging management to receiving up to date charging information thereby allowing the management system to perform accurate and efficient charging processes between the vehicles, i.e. better/more accurate coordination of charging of the vehicles as disclosed. 

With respect to claim 9, Pryor further discloses sending/receiving [par. 0023-0025], by at least one of a transmitter and receiver onboard the vehicle and electrically coupled to the controller, signals representative of the charging state of the vehicle, wherein the signals are wireless signals [via 126], but fails to explicitly discloses those signals including an indication that charging of the battery with the supply of power is in process.
par. 0035-0037; sent data includes data associated with charging of the vehicle including at least data on the rate of charging and current charge store but also other data relevant to charging the vehicle over the network].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to send a status update to the fleet controller regarding the current status of the charging operation, i.e. in process (current charge rate) as taught by Ambrosio for the benefit of allowing the fleet charging management to receiving up to date charging information thereby allowing the management system to perform accurate and efficient charging processes between the vehicles, i.e. better/more accurate coordination of charging of the vehicles as disclosed. 

With respect to claim 10, Pryor further discloses sending/receiving [par. 0023-0025], by at least one of a transmitter and receiver onboard the vehicle and electrically coupled to the controller, signals representative of the charging state of the vehicle, wherein the signals are wireless signals [via 126].

With respect to claim 15, Pryor teaches a vehicle charger for charging a battery of a vehicle [Fig. 1] and for communication with a first controller remote from the vehicle charger and the battery [via 124/126], the vehicle charger comprising: a display within reach of a user seated within the vehicle [120]; at least one of a group consisting of a transmitter and a receiver in the vehicle for communication with the first controller [124/126]; and a second controller also in the vehicle and coupled to the at least one of the group consisting of the transmitter and the receiver [110 and or 114], and the second controller responsive to detection of an interruption in the supply of power to the vehicle charger [113; see also Fig. 3 step 130, a detection of the charging connector not plugged in is a detection of an interruption of power supply]. However, Pryor fails to disclose displaying an indication of the interruption on the display due to at least one selected from a group consisting of a change in a cost of power, a demand surge, and a timed interruption or sending a signal indicative of the interruption. 
Keith teaches displaying that a supply of power has been interrupted responsive to detecting when the supply of power to the battery has been interrupted due to at least one selected from a group consisting of a change in a cost of power, demand surge, and a timed interruption [Fig. 16, see steps 461-462 which represent a timed interruption]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to further include on the user display the indication that the power supply is interrupted due to the timed interruption as taught by Keith, for the benefit of allowing a user to quickly visually see that the charging system is not receiving charging power thereby quickly seeing that an impact on the full charging operation has occurred.
Furthermore, Ambrosio teaches an electric vehicle charging system sending a signal indicative of the interruption in the supply of power via the at least one of the group consisting of the transmitter and the receiver to the first controller [par. 0139 and also steps 1414/1420].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to send a status update to the fleet controller regarding an interruption of the vehicle recharging process as taught by Ambrosio for the benefit of allowing the fleet charging management to receiving up to date charging information thereby allowing the management system to perform accurate and efficient charging processes between the vehicles, i.e. better/more accurate coordination of charging of the vehicles as disclosed. 

With respect to claim 16, Pryor further discloses wherein signals are wireless signals [124/126].

claim 20, Pryor further discloses sending a signal also includes a level of charge of the battery [par. 0025].

Claims 5 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] and Keith [US 5,462,439] as applied above, and further in view of Barton et al. [US 2009/0063193].
With respect to claims 5 and 13, Pryor teaches a remote controller from the controller of the vehicle as disclosed above, but fails to disclose detection of loss of communication between the controllers. However, Barton teaches wherein a controller is also responsive to detection of the loss of communication with another controller by automatically displaying another indicator on the display indicating the loss of communication [par. 0259].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to further display a status of the communication signals on the vehicle display for the benefit of allowing a user to quickly visually recognize if there is a problem with the connection status of the onboard vehicle controller, i.e. to the fleet controller as described by Pryor. 

Claims 7 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] and Keith [US 5,462,439] as applied above, and further in view of Vasant [US 7,243,746].
With respect to claims 7 and 14, Pryor discloses determination of a charge level but fails to disclose further displaying the charge level of the battery simultaneously with display of the indicator. Reading and display of battery charge level is routine in the art. For example, Vasant teaches displaying the charge level of a battery to a user seated in a vehicle [110]. 
.  

Claims 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202], Keith [US 5,462,439], and Ambrosio et al. [US 2009/0313103] as applied above and further in view of Straubel [US 2009/0139781].
With respect to claims 17 and 18, Pryor teaches a user-interface coupled to the second controller located within the vehicle for accepting user commands and controlling the charging operation [120, Fig. 1], but fails to disclose the user interface allowing a user to adjust a mode of communication in which the signal is sent by the second control, the signal additionally being at least one of a text/e-mail. 
Straubel teaches a user interface allowing a user to adjust a mode of communication in which a signal is and  wherein the signal is at least one of a group consisting of a text and an e-mail automatically generated to a user [par. 0318, 0320, 0325; see also Fig. 47-48].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to send a notifying signal in the form of a text/e-mail for the benefit of allowing the remote user/controller to quickly receive a notification regarding the charging status in a format that is common and routine in the industry/widely accepted form of communication. 

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202], Keith [US 5,462,439], and Ambrosio et al. [US 2009/0313103] as applied above and further in view of Vasant [US 7,243,746].
With respect to claim 19, Pryor discloses determination of a charge level but fails to disclose further displaying the charge level of the battery simultaneously with display of the indicator. Reading and display of battery charge level is routine in the art. For example, Vasant teaches displaying the charge level of a battery to a user seated in a vehicle [110]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to further simultaneously display the level of battery charge on the display for the benefit of allowing a user to quickly visually check on the status/charge level of the battery thereby enabling the user to make quick determination regarding recharging need and distance of travel.  

Response to Arguments
Applicant's arguments filed 07/21/2021 have been fully considered but they are moot or not persuasive. 
First, Applicants arguments with respect to claims 1, 8, and 15, are moot as the arguments to not take into account the new rejected detailed above in view of the new reference to Keith. 
Applicant’s argument with respect to claim 9, on page 10, are not persuasive. Applicant argues that Ambrosio’s information would not be indicative of supply of power being in progress. Specifically the Applicant’s position is that sending data such as charging rate and current charge store are not indicative of a supply of power. The Examiner simply disagrees as a charging rate is an explicit extension of supply power.


The Examiner respectfully disagrees, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the problem of the limitation is detection of/loss of communication between controllers. Indeed applicant argues a broad limitation, “detection of loss of communication with another controller remote from vehicle”, where generally detection of loss of communication does not relate to battery charging per se but it easily understood to a person with ordinary skill in the art, especially given the explicit teachings of Barton. For example, Applicant seeks patent protection for detection of loss of communication between the claimed controllers. However, Barton teaches that exact concept. A person with ordinary skill in the art, when given the teachings of Pryor and Barton, can most certainly apply a technology for indication of loss of communication to a vehicle charging system that also uses wireless communication. Applicant fails to point to anything unexpected from their specification regarding what makes their detection of loss of communication special/different from that known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to further display a status of the communication signals on the vehicle display for the benefit of allowing a user to quickly visually recognize if there is a problem with the connection status of the onboard vehicle controller, i.e. to the fleet controller as described by Pryor.
Applicant’s argument with respect to claims 17-18, on page 14, is not persuasive. Applicant argues that Straubel fails to teach adjustment of the manner (currently claimed as mode) of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859